IR BIOSCIENCES HOLDINGS, INC. 4021 North 75th Street Suite 201 Scottsdale, Arizona 85251 June 18, 2007 VIA EDGAR AND FEDERAL EXPRESS Division of Corporation Finance United States Securities and Exchange Commission 100 F Street, North EastWashington, D.C. 20549 Attn: Goldie Walker Re: IR BioSciences Holdings, Inc. Registration Statement on Form SB-2 File No: 333-143756 Application for Withdrawal of Registration Dear Ms. Walker: Pursuant to the request made by your office, please accept this as the above registrant's request to withdraw the above Registration Statement filed on June 14, 2007.The purpose of withdrawal is that the Company filed the above Registration Statement with an incorrect file number.We will re-file under the correct file number today. Sincerely, IR BioSciences Holdings, Inc. /s/ Michael K. Wilhelm Name: Michael K. Wilhelm Title: Chief Executive Officer
